DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 are examined in this office action.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length is 176 words, exceeding the allowed 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a maximum meshing when the fitting portion of the first molded product and the fitting portion of the second molded product are fitted to each other is 0.002 mm or more and 0.010 mm or less” (emphasis added) in the assembling step. It is not clear what a “meshing” is and what a “maximum” for it would entail. It is also unclear how this “maximum meshing” relates to the claimed length range. Meshing in terms of parts refers to where two parts, such as teeth on gears become engaged with one another. In this instance, while part 10 and part 20 in FIGs 1, 3, and 4 are shown to become engaged with one another and this matches with the claim limitations of fitting a first and second molded part together, it is not clear how this engagement relates to a distance and therefore what the claimed range relates to. Also, while paragraph [0037] of the specification notes that “a maximum meshing { (L2-L1)/2}”, this is in relation to where the fitting portions are circles and L1 and L2 are respective diameters of these circles. As the scope of claim 1 encompasses all shapes and sizes, this singular example does not show a person of ordinary skill what is meant by “maximum meshing”. Claims 2-5 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0236688 A1 of Scalzo in view of US 2016/0221081 A1 of Yoshizawa  with evidentiary reference to ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. “Density of Hereinafter ASM and American Institute of Aeronautics and Astronautics. 2018 Joint Propulsion Conference, Cincinnati, Ohio., July 09‐11, 2018 hereinafter AIA A.

As to claim 1, Scalzo relates to a process for joining two or more powder injection molded parts (Scalzo, abstract) where the powder used is metal, ceramic, glass, or carbide (Scalzo, paragraph [0008]) meeting the limitation of a metal composite sintered body as two parts are composited together to form a body. 
Scalzo discloses where metal, ceramic and/or carbide powder is mixed with a molten binder and the suspension of injection powder and binder are injected into a mold and two or more parts are produced as individual green parts from one or more molds (Scalzo, paragraph [0021]), meeting the limitation of metal powder and binder being mixed i.e. kneaded and injected to form two parts. 
Scalzo discloses where the green parts are allowed to cool, removed from their molds and interconnected in such a way as to produce a particularly close or very intimate contact between the two parts produced (Scalzo, paragraph [0024]), meeting the limitation of fitting the parts together without performing a solvent degreasing step.
Scalzo discloses where the interconnected assembly is then “co-debound” to remove the binder by using heat to eliminate the binder thermally and the heat further joins the two interconnected parts completely (Scalzo, paragraph [0038]), meeting the limitation of a thermal degreasing treatment. Scalzo discloses where the final step of this process is conducted in an oven where the brown part assembly is sintered completely to produce the final product (Scalzo, paragraph [0044]), meeting the limitation of a sintering treatment.
Scalzo discloses where the  interconnection between the parts may produce a substantially hermetic joint between the two green parts (Scalzo, paragraph [0026]. As a hermetic joint means that the joint is complete and airtight, Scalzo is disclosing where the two molded products have fitting portions that fit to each other, meeting the claim limitation.
Scalzo discloses a specific example where a tapered threaded nut and a threaded pipe were produced as individual green parts from separate molds (emphasis added) (Scalzo, paragraph [0045]), meeting the claim limitation of where at least one of the fitting portion of the first or second molded product has a tapered shape.
It is not clear what is meant by “maximum meshing”, see 112(b) rejection above. While Scalzo discloses that powder injection molding produces complex final product shapes having close tolerances (Scalzo, paragraph [0002]), Scalzo does not disclose any specific dimensions of the two parts or between the two parts.
Yoshizawa, which is in the same field of endeavor, relates to a method of joining metal injection molded parts where at least two metal injection molded parts each of which is injection-molded from mixtures of metal powders and binders are contacted with each other and the at least two metal injection molded parts are jointed at the jointed portion by degreasing or sintering (Yoshizawa, abstract). Yoshizawa teaches that it is preferable that a gap of the jointed portion is kept not more than 0.1 mm (Yoshizawa, paragraph [0057]). Yoshizawa teaches that If the gap becomes wide, it may cause strength degradation of the jointed portions in the metal product and deformation of the metal product (Yoshizawa, paragraph [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a gap of not more than 0.1 mm as taught by Yoshizawa into the method of joining two parts together disclosed by Scalzo, thereby preventing strength degradation of the jointed portions in the metal product and deformation of the metal product (Yoshizawa, paragraph [0057]). For the purposes of applying prior art, Yoshizawa’s disclosure of a gap of not more than 0.1 mm will be interpreted as meeting the claim limitations as this is a dimension between the two parts being fitted together and this range overlaps the range for the claimed dimension.
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed gap between the parts over the prior art disclosure since the prior art teaches improved strength and prevention of deformation throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	With respect to the limitation that the binder in the kneaded product is 2 mass% or more and 20 mass% or less, Scalzo discloses where 50 to 80% metal powder solids by volume of total feedstock mixture (Scalzo, paragraph [0017]), thereby meaning that 20 to 50% by volume of the mixture is binder. As Scalzo discloses where a metal powder with a mean particle size generally varying in a range from about 100 μm to about 0.1 μm (Scalzo, paragraph [0017]) this would encompass powders such as 4μm Fe-Ni powder. Further, Scalzo discloses the use of specific binders such as paraffin wax (Scalzo, paragraph [0020]), which applicant also notes the use of in paragraph [0028] in the specification. As ASM evidences that 4μm Fe-Ni powder has a density of 4.52 g/cm3 (ASM, Table 1) and AIA A evidences that the density of paraffin is 932Kg/m3 (0.932 g/cm3) (AIA A, Table 1) the mass percentage for this example which falls within the claimed range can be calculated as follows assuming an overall kneaded product of 100cm3.
                
                    50
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                    o
                    f
                     
                    I
                    r
                    o
                    n
                    *
                    4.52
                     
                    
                        
                            g
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    226
                     
                    g
                     
                    o
                    f
                     
                    i
                    r
                    o
                    n
                
            
                
                    50
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                    o
                    f
                     
                    P
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                    *
                    0.932
                     
                    
                        
                            g
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    46.6
                     
                    g
                     
                    o
                    f
                     
                    p
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                
            
                
                    226
                     
                    g
                     
                    o
                    f
                     
                    i
                    r
                    o
                    n
                    +
                     
                    46.6
                     
                    g
                     
                    o
                    f
                     
                    p
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                    =
                    272.6
                     
                    g
                     
                    t
                    o
                    t
                    a
                    l
                
            
	Meaning that at a maximum volume amount for binder, the paraffin binder makes up 17.1 mass%. 
                
                    80
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                    o
                    f
                     
                    I
                    r
                    o
                    n
                    *
                    4.52
                     
                    
                        
                            g
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    361.6
                     
                    g
                     
                    o
                    f
                     
                    i
                    r
                    o
                    n
                
            
                
                    20
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                    o
                    f
                     
                    P
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                    *
                    0.932
                     
                    
                        
                            g
                        
                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    18.64
                     
                    g
                     
                    o
                    f
                     
                    p
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                
            
                
                    361.6
                     
                    g
                     
                    o
                    f
                     
                    i
                    r
                    o
                    n
                    +
                     
                    18.64
                     
                    g
                     
                    o
                    f
                     
                    p
                    a
                    r
                    a
                    f
                    f
                    i
                    n
                    =
                    380.24
                     
                    g
                     
                    t
                    o
                    t
                    a
                    l
                
            
	Meaning that at a minimum volume amount of binder, the paraffin binder makes up 4.9 mass%. Thus, Scalzo discloses a mass % range for the binder of 4.9 mass% to 17.1 mass %, meeting the claimed range.

	As to claim 3, Scalzo discloses producing an interconnection of the green parts is by threading, such that the green parts are screwed one into the other (Scalzo, paragraph [0027]), where the threading is a positioning portion which would prevent deviation during fitting in the assembly, meeting the claim limitation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0236688 A1 of Scalzo and US 2016/0221081 A1 of Yoshizawa  with evidentiary reference to ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. “Density of Fe Powders” Hereinafter ASM and American Institute of Aeronautics and Astronautics. 2018 Joint Propulsion Conference, Cincinnati, Ohio., July 09‐11, 2018 hereinafter AIA A as applied to claim 1 above, and further in view of "Efficiency considerations for the purely tapered interference fit (TIF) abutments used in dental implants." of Bozkaya.
As to claim 2, while Scalzo discloses a specific example where a tapered threaded nut and a threaded pipe were produced as individual green parts from separate molds (Scalzo, paragraph [0045]), Scalzo does not disclose where a difference in gradient angles between the fitting portions of the molded products is 0.5° or more and 5.0° or less.
Bozkaya relates to a study of tapered interference fits and teaches that these fits provide a reliable retention mechanism (Bozkaya, abstract, pg. 393). Bozkaya teaches that the efficiency of the taper interface fit is greater than one when the taper angle is less than 6 deg (Bozkaya, abstract, pg. 393). Bozkaya teaches that this corresponds to a safe range of insertion forces (Bozkaya, abstract, pg. 393), and Bozkaya teaches that lower taper angles produces higher pull-out forces (Bozkaya, pg. 399, Fig 7).
As Scalzo discloses a tapered surface, there must be some angle of taper but as Scalzo does not disclose an angle of taper, one of ordinary skill would naturally look to the art to determine an appropriate angle to use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a taper angle of less than 6 deg as taught by Bozkaya into the method of joining two articles where one has a taper disclosed in Scalzo, thereby producing higher pull-out forces (Bozkaya, pg. 399, Fig 7) and corresponding to a safe range of insertion forces (Bozkaya, abstract, pg. 393).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the taper angle over the prior art disclosure since the prior art teaches this taper angle produces high pull out forces throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I. 
As Scalzo only discloses one tapered surface, the angle of taper of the tapered surface would also be the difference in gradient angles between the fitting portions as one portion would be tapered and the other would not, therefore having a gradient angle of 0 degrees.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0236688 A1 of Scalzo and US 2016/0221081 A1 of Yoshizawa  with evidentiary reference to ASM Handbook, Volume 07 - Powder Metal Technologies and Applications. “Density of Fe Powders” Hereinafter ASM and American Institute of Aeronautics and Astronautics. 2018 Joint Propulsion Conference, Cincinnati, Ohio., July 09‐11, 2018 hereinafter AIA A as applied to claim 1 above, and further in view of US 2018/0243824 A1 of Nakamura.
	As to claim 4, Scalzo discloses where debinding i.e. degreasing is done in a co-debinding method where after the green parts are assembled, they are debound together simultaneously (Scalzo, paragraph [0015]). Scalzo discloses where debinding is done by heating the combined parts (Scalzo, paragraph [0012]). 
	However, Scalzo does not disclose where the thermal degreasing treatment involves heating at 400°C or higher and 550°C or lower is performed for 30 minutes or longer and 6 hours or shorter.
	Nakamura relates to a metal powder injection process where metal particles in a mixture with a binder are injected into a molding die to obtain a molded body followed by sintering (Nakamura, claim 7). Nakamura teaches that after molding, the molded body is subjected to a degreasing treatment (binder removal treatment). Nakamura teaches that the degreasing temperature is 100° C or higher and 750° C or lower (Nakamura, paragraph [0166]) and the treatment time is 0.5 hours or more and 20 hours or less (Nakamura, paragraph [0167]). Nakamura teaches that this process produces a degreased body (Nakamura, paragraph [0164]). 
	As Scalzo discloses thermal debinding but does not disclose a time and temperature for carrying out that process, one of ordinary skill would naturally look to the art to select appropriate parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute degreasing at 100° C or higher and 750° C or lower for 0.5 hours or more and 20 hours or less as taught by Nakamura into the method of debinding disclosed by Scalzo, thereby producing a degreased body (Nakamura, paragraph [0164]).
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed time and temperature for the thermal degreasing treatment over the prior art disclosure since the prior art teaches this produces a degreased part throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 5, Scalzo discloses where after debinding, the brown part assembly is sintered completely to produce the final product (Scalzo, paragraph [0044]). 
However, Scalzo does not disclose where the sintering treatment involves heating at 900°C or higher and 1500°C or lower is performed for 30 minutes or longer and 8 hours or shorter
	Nakamura relates to a metal powder injection process where metal particles in a mixture with a binder are injected into a molding die to obtain a molded body followed by sintering (Nakamura, claim 7). Nakamura teaches that after degreasing, the degreased body is fired (Nakamura, paragraph [0171]). Nakamura teaches that for an Fe-based alloy, the firing temperature is preferably 1000° C. or higher and 1400° C. or lower (Nakamura, paragraph [0175]) and teaches that the firing time is 0.5 hours or more and 20 hours or less (Nakamura, paragraph [0176]). Nakamura teaches that these process parameters produces a sintered body (Nakamura, paragraph [0171]).  
	As Scalzo discloses sintering but does not disclose a time and temperature for carrying out that process, one of ordinary skill would naturally look to the art to select appropriate parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute firing at 1000° C. or higher and 1400° C. or lower for 0.5 hours or more and 20 hours or less as taught by Nakamura into the method of sintering disclosed by Scalzo, thereby producing a sintered body (Nakamura, paragraph [0171]).
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed time for the sintering treatment over the prior art disclosure since the prior art teaches this produces a sintered part throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733